Title: To George Washington from Robert Dinwiddie, 18 October 1755
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Octr 18th 1755

Yours of the 8th ⅌ Colo. Stephens I recd & am heartily sorry for the Acct he brings, but am in hopes from the Assistance of the Militia, & the Recruits You will be able to drive those Banditti from our Frontiers; I wish You may get a Troop of Horse from Fairfax County, as they will be of great Service in clearing the Woods, & I shall be glad if they can send down a Number of their Scalps.
One hundred Tents are making & shall as soon as finished be sent up to You, I refer You to Messrs Prentis & Withers, who send up many Necessaries by a Sloop. As I was told the Regulars cou’d not be supplied at Philadelphia I thot it needless to send there, but have sent to New York for some Camp Kettles &ca.
There comes by the Sloop all the Small Arms fit for use in the Magazine—ten barrels of Powder & some Lead. I expect by Xmas, 1000 or 1500 Small Arms from London. I hope those now sent, & what You may have at Winchester, & Fort Cumberland, will be sufficient till that Time.
I am very sensible the Militia Law is very deficient, & several other Points proper to be adjusted; I have therefore called the Assembly to meet next Monday Week, when I expect they will pass a proper Law in regard to our Forces, & I hope You will be here by that Time, & I expect to have Your Men under the Military Law.
I have spoke to the Treasurer & I doubt not Colo. Stephens brings You some Money & when You come here that You will have sufficient for a Military Chest to pay for Necessaries as wanted.
I think there are near 500 Beeves from No. Carolina near

Winchester. give Directions about them. I am sorry Your Officers do not punctually obey Your Orders; Capt. Harrison (now here) says he has been laid up with the Fever & Ague for some Time.
I have nothing further to add at present, but that I am with kind Respects Sir Your most hble Servant

Robt Dinwiddie


The following Young Gentn propose joing the Forces as Volunteers. Their Friends desired me to recommend them to You for Your Countenance and Friendship agreeable to their Behaviour Sir Wm Becley Mr Wm Jones Mr Sumner.

